Andrews, Presiding Judge.
The State appeals the trial court’s grant of Edward Silva’s motion to suppress the brick of marijuana found under the passenger seat of his car following a traffic stop for speeding. Because we conclude that the officer, having made a valid traffic stop for speeding, was properly conducting a limited search for weapons when he encountered the “plain smell” of marijuana, we reverse.
“[Wlhere the evidence is uncontroverted and no question regarding the credibility of witnesses is presented, the trial court’s application of the law to undisputed facts is subject to de novo appellate review.” Vansant v. State, 264 Ga. 319, 320 (443 SE2d 474) (1994).
Gainesville Police Officer Von Essen was on patrol, set up beside the road with his marked patrol car facing oncoming traffic around 7:40 p.m. While using his Pro Laser III to check the speed of vehicles coming into the city, he observed Silva’s red Chevrolet Corsica rapidly approaching him and aimed the laser at him, clocking him at 74 mph in a 45-mph zone. Von Essen activated his blue lights as Silva approached and a car several hundred feet ahead of Silva stopped, although Silva did not. As Silva’s car went by his patrol car, Von Essen could see Silva leaning at approximately a 45 degree angle toward the passenger’s seat with his right arm extended into the area beneath the passenger’s seat.
After Von Essen pulled in behind Silva, Silva, who had passed one car really fast, braked really hard, changed lanes while still leaning over, and pulled to the right shoulder of the road where he stopped. Both the driver’s and passenger’s side windows were rolled down. As Von Essen began to walk toward the driver’s side, he became concerned because he had seen Silva lean to the right and he instead went to the passenger’s side window. He asked Silva what he was doing going 74 mph in a 45-mph zone, and Silva, who appeared nervous, apologized, saying he was going to pick up his baby. Von Essen then asked what Silva had put under the passenger’s seat, and Silva said he had not, but was trying to get his cell phone. Von Essen asked Silva to get out of the car and come to his patrol car. There, Von Essen had Silva place his hands on the hood and frisked him for weapons. As Von Essen testified, he wanted to get Silva out of the car and away from whatever he placed under the seat so he could frisk *372him before checking under the seat. Finding no weapons on Silva, Von Essen then walked around to the passenger’s door. As he testified, “I then went to the passenger side to check what he had placed underneath the front passenger seat concerning maybe a weapon or something of that nature.” (Emphasis supplied.) As he knelt down to look under the seat, Von Essen smelled the odor of marijuana. He saw a six- or eight-inch by three- or four-inch rag folded into a square lump. Upon opening the rag and the plastic bag inside it, Von Essen found a brick of marijuana.
In his motion to suppress, Silva contended that the seizure and arrest were without “any legal justification whatsoever” and that the seizure was “without consent, without probable cause, and pursuant to an illegal vehicle search.” The trial court found that “the initial search of defendant and defendant’s automobile was illegal and was without warrant and was without probable cause. . . .”
The traffic offense of speeding, committed in his presence, gave Von Essen probable cause to arrest Silva. State v. Picot, 255 Ga. App. 513, 515 (1) (565 SE2d 865) (2002); Harris v. State, 239 Ga. App. 537, 540 (521 SE2d 462) (1999), citing Richardson v. State, 232 Ga. App. 398, 400 (1) (501 SE2d 885) (1998).
We need not determine whether, as argued by the State, this, without more, authorized a full search of Silva’s automobile because Von Essen never testified that Silva was “in custody” at the time he looked under the seat or whether it was his intention to merely issue a citation for the speeding and allow Silva to leave. OCGA §§ 40-13-1; 40-13-30.1
Even if Von Essen intended to issue a citation and allow Silva to leave, there remained the issue of what Silva had placed under the front seat of the automobile. Carrying a concealed weapon is illegal and Von Essen was concerned that one might be under that seat. OCGA § 16-11-126 (a); see State v. Jarrells, 207 Ga. App. 192 (427 SE2d 568) (1993). Therefore, Von Essen was entitled to keep Silva under investigatory detention until he determined whether there was a weapon under the seat.
A reasonable search for weapons for the protection of the police officer, is permitted where he has reason to believe that he is dealing with an armed and dangerous individual, regardless of whether he has probable cause to arrest the individual for a crime. The officer need not be absolutely certain that the individual is armed; the issue is whether a rea*373sonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger. Terry v. Ohio, 39[2] U. S. 1, 27 (88 SC 1868, 20 LE2d 889) (1968).
(Citations and punctuation omitted.) Mashburn v. State, 186 Ga. App. 488, 489 (367 SE2d 881) (1988). See Hamm v. State, 259 Ga. App. 412, 413 (577 SE2d 85) (2003).
That Silva offered an innocent explanation of the lean does not preclude Von Essen’s checking out the car before allowing Silva to get back in it. As stated in Hayes v. State, 202 Ga. App. 204, 205 (414 SE2d 321) (1991), “[W]e certainly know of no constitutional provision which would require that the officer stake his life on [Silva’s] explanation rather than upon the officer’s own determination of whether [he] was armed.” See also State v. Jarrells, supra at 193.
Once Von Essen knelt down to check under the seat, he encountered the smell of unburned marijuana, with which he was familiar based on encountering it a couple of hundred times in his work. As explicated in Coolidge v. New Hampshire, 403 U. S. 443, 468 (II) (C) (91 SC 2022, 29 LE2d 564) (1971), the plain view doctrine requires the existence of three criteria: (1) there must be a prior valid intrusion onto a person’s property before the evidence is observed and seized; (2) discovery of the evidence must be inadvertent; and (3) it must be apparent that the item seized is evidence or contraband. All three factors are present in this case. Having encountered the “plain smell” of marijuana while in a place he validly entered, Von Essen was entitled to seize the contraband. Carter v. State, 222 Ga. App. 345, 347 (1) (474 SE2d 240) (1996).

Judgment reversed.


Johnson, P. J., Eldridge and Adams, JJ., concur. Blackburn, P. J., Barnes and Mikell, JJ, dissent.


 Silva did not testify.